DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
The last sentence of paragraph [0038] reads “Figure 1 shows the moments M5, M6, M7, M8 that can be transmitted from the respective components 5, 6, 7, 8 to the strip material.”  It should read “Figure 1 shows the moments M1, M2, M3, M4 that can be transmitted from the respective components 5, 6, 7, 8 to the strip material.” in order to match what is shown in Figure 1.
The beginning of the fifth line of paragraph [0047] reads “devices 16, 17.”  It should read “devices 15, 17.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a buffering device arranged to temporarily buffer” in Claims 16 and 25, with ¶[0039] of the specification only describing the buffer device as “designed to temporarily store a respective section of the strip 3”, with no structure being described or shown in the drawings;
“a first feed device…wherein the first feed device…configured to move” in Claims 16 and 25, with no corresponding structure described in the written description, and shown only as empty cylinders in the drawings;
“at least one length measuring device configured to continuously measure” in Claims 16 and 25, with ¶[0043] of the specification describing, “The first and second length measuring units 16, 18 each comprise a measuring wheel 20, 20’, which contact with a first side of the strip material 3, as well as a support wheel 21, 21’ which serve as a counter bearing”;
Claims 16 and 25, with no corresponding structure described in the written description, and shown only as empty rectangles in the drawings; and
“a second feed device…wherein the…second feed device…configured to move” in Claims 16 and 25, with no corresponding structure described in the written description, and shown only as empty cylinders in the drawings.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 16-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
The claim limitations “a buffering device arranged to temporarily buffer”, “a first feed device…wherein the first feed device…configured to move”, “a thickness measuring device configured to continuously measure”, and “a second feed device…wherein the…second feed device…configured to move” of Claims 16 and 25 invoke interpretation under 35 U.S.C. §112(f) as explained above.  Absent any disclosure within the specification as to the structure of these claimed function limitations, the examiner has determined that the applicant does not provide sufficient support to show possession of all possible structures of buffering devices, feed devices, or thickness measuring devices as the claimed functional limitations would provide.
Claims 17-24 and 26-30 are rejected under 35 U.S.C. §112(a) for their dependence upon one or more rejected base and/or intervening claims which are rejected under 35 U.S.C. §112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations “a buffering device arranged to temporarily buffer”, “a first feed device…wherein the first feed device…configured to move”, “a thickness measuring device configured to continuously measure”, and “a second feed device…wherein the…second feed device…configured to move” of Claims 16 and 25 invoke interpretation under 35 U.S.C. §112(f) as explained above.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification does not disclose any structure so the examiner cannot determine the scope of the identified functional claim limitations.  Therefore, Claims 16 and 25 are indefinite and rejected under 35 U.S.C. §112(b) or pre-AIA  35 U.S.C. §112, second paragraph.
In order to advance prosecution, examiner is interpreting these claim limitations as follows:
“a buffering device arranged to temporarily buffer” as any device which temporarily stores a section of strip material;
“a first feed device…wherein the first feed device…configured to move” as any device capable of moving strip material;
“a thickness measuring device configured to continuously measure” as any measuring device capable of measuring thickness of strip material; and
“a second feed device…wherein the…second feed device…configured to move” as an device capable of moving strip material.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 17-24 and 26-30 are rejected under 35 U.S.C. §112(b) for their dependence upon one or more rejected base and/or intervening claims which are rejected under 35 U.S.C. §112(b).
Claim 26 is separately rejected under 35 U.S.C. §112(b) as lacking antecedent basis for the limitation "the second length measuring device" in all three clauses following the preamble.  Claim 26 depends from Claim 25 which does not previously claim a second length measuring device.  Examiner 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 19-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by U.S. Patent No. US 6,622,540 B2 to Jones et al., hereinafter JONES.
Regarding Claim 16, JONES discloses an apparatus for separating flexibly rolled strip material (40 in Fig. 2; col. 5, lines 27-33), comprising:
a buffer device (54 in Fig. 3; col. 5, lines 59-63) arranged to temporarily buffer the flexibly rolled strip material;
a first feed device (72 in Fig. 4; col. 7, lines 20-29) which is arranged in feed direction of the strip material behind the buffer device (tensioner assembly 72 is arranged behind take up loop 54 in the feed direction as can be appreciated from viewing Figs. 3 and 4 in conjunction with Fig. 2);
at least one length measuring device (68 in Fig. 4; col. 6, line 52-55) configured to continuously measure a length of the strip material (incremental shaft encoder 68 continuously measures length of strip 56 by sending control signals to digital signal processing computer 71; col. 11, lines 6-12);
a thickness measuring device (67 in Fig. 4; col. 6, lines 49-51) configured to continuously measure a thickness of the strip material along the length;

a separating device (50 in Fig. 2; col. 5, line 49) which is arranged in the feed direction of the strip material behind the second feed device (Fig. 2 shows cutting station 50 is located behind width profiling station 46 which contains tensioner assembly 94 being considered the second feed device);
wherein the first feed device and the second feed device are configured to move the strip material depending on a thickness measurement and a length measurement from the buffer device to the separating device (col. 11, lines 6-12 describe digital signal processing controller 71 (Fig. 9a) controls station 44 (which contains tensioner assembly 72) and station 46 (which contains tensioner assembly 94));
wherein the thickness measuring device is arranged in the feed direction of the strip material between the buffer device and the first feed device (thickness measuring device 67 is shown arranged between take up loop 54 and tensioner assembly 72 as can be understood by viewing Figs. 3 and 4 in conjunction with Fig. 2); and
wherein the at least one length measuring device is arranged in the feed direction of the strip material behind the first feed device (while incremental shaft encoder 68 is shown ahead of tensioner assembly 72 in Fig. 4, col. 8, lines 31-40 expressly disclose an incremental shaft encoder may be arranged after tensioner assembly 72.  Also, as can be appreciated by viewing Fig. 5 in conjunction with Fig. 2, JONES shows a vision system (77; col. 7, lines 49-53) and linear encoder (78; col. 7, lines 53-54) combination before and after tensioner assembly 94, and therefore anticipate the measuring device location claim limitation.).
Regarding Claim 19, JONES anticipates the apparatus of Claim 16 as explained above.  The apparatus of JONES is further disclosed wherein the at least one length measuring device comprises a first length measuring device for measuring the length of the strip material (68 in Fig. 4 or 78 in Fig. 5), 

    PNG
    media_image1.png
    220
    482
    media_image1.png
    Greyscale

Regarding Claim 20
Regarding Claim 21, JONES anticipates the apparatus of Claim 16 as explained above.  JONES further discloses at col. 8, lines 15-19 tensioner assembly 94 is employed to keep a light tension on the part (and thus the material strip) in width profiling station 46, which is located between tensioner assembly 72 and tensioner assembly 94.  Tensioner assembly 94 is also described at col. 8, lines 20-21 as being driven by a servo drive motor, which is capable of being controlled to drive tensioner assembly 94 faster than tensioner assembly 72 by digital signal processing computer 71, as disclosed at col. 11, lines 6-12).  Therefore, JONES discloses wherein the second feed device (94 in Fig. 5) is drivable faster than the first feed device (72 in Fig. 4), so that the strip material (70 in Figs. 4 and 5) is tension loaded between the first feed device and the second feed device (tensioner assembly 94 tensions strip 70 in station 46 which is located between assemblies 72 and 94, as shown in Fig. 2).
Regarding Claim 22, JONES anticipates the apparatus of Claim 16 as explained above.  JONES further discloses wherein a distance between the thickness measuring device and the separating device is at least twice a blank length of a blank to be cut out of the strip material.  While no dimensions are given in JONES for the windshield wiper backbone (12 in Fig. 1; col. 4, lines 20-21), the scale of production line 40 shown in Fig. 2 clearly discloses the thickness measuring device (which is part of cold rolling mill 44 in Fig. 2; col. 5, lines 42-51) is distanced more than twice the length of a typical windshield wiper backbone from cutting station 50 which contains cutoff laser 126.
Regarding Claim 23, JONES anticipates the apparatus of Claim 16 as explained above.  JONES further discloses wherein the at least one length measuring device (68 in Fig. 4 or 78 in Fig. 5) and the thickness measuring device (67 in Fig. 4) are measuring technically coupled to one another, wherein the length measuring device generates trigger signals and transmits them to the thickness measuring device, with the trigger signals serving as triggers for carrying out thickness measurements (col. 11, lines 6-12 generally describes digital system processing system 71 as adjusting various parameters of the system which would include receiving input signals from encoder 68 and sending control signals to thickness 
Regarding Claim 24, JONES anticipates the apparatus of Claim 16 as explained above.  JONES further discloses wherein the separating device comprises a laser cutting unit (126 in Fig. 7; col. 12, line 19).
Regarding Claim 25, JONES discloses a method for separating flexibly rolled strip material (col. 5, lines 20-52), by an apparatus comprising a buffer device (54 in Fig. 3; col. 5, lines 59-63) arranged to temporarily buffer the flexibly rolled strip material; a first feed device (72 in Fig. 4; col. 7, lines 20-29) which is arranged behind the buffer device in feed direction of the strip material (tensioner assembly 72 is arranged behind take up loop 54 in Fig. 2); at least one length measuring device (68 in Fig. 4; col. 6, line 52-55) configured to continuously measure a length of the strip material (incremental shaft encoder 68 continuously measures length of strip 56 by sending control signals to digital signal processing computer 71; col. 11, lines 6-12); a thickness measuring device (67 in Fig. 4; col. 6, lines 49-51) configured to continuously measure a thickness of the strip material along the length; a second feed device (94 in Fig. 5; col. 8, lines 16-19) arranged behind the first feed device (tensioner assembly 94 is arranged behind tensioner assembly 72 as can be appreciated from Fig. 2); and a separating device (50 in Fig. 2; col. 5, line 49) which is arranged behind the second feed device in the feed direction of the strip material (Fig. 2 shows cutting station 50 is located behind width profiling station 46 which contains tensioner assembly 94); wherein the first feed device and the second feed device are configured to move the strip material depending on a thickness measurement and a length measurement from the buffer device to the separating device (col. 11, lines 6-12 describe digital signal processing controller 71 
the method comprising:
performing intermediate buffering of the flexibly rolled strip material by the buffer device (take up loop 54 in Fig. 3 serves as a buffering device between the coiler and the first feed device);
advancing the strip material from the buffer device by the first feed device and the second feed device (col. 7, lines 23-29 disclose each of the tensioner assemblies provide up to 30 percent of the pulling power for the entire process);
continuously measuring a thickness of the strip material by the thickness measuring device while the strip material is being fed forward (col. 6, lines 49-51), wherein the measuring of the thickness takes place in the feed direction of the strip material upstream of the first feed device (measuring device 67 is positioned upstream from tensioner assembly 72);
continuously measuring a length of the strip material by the length measuring device while the strip material is being fed forward (incremental shaft encoder 68 continuously measures length of strip 56 by sending control signals to digital signal processing computer 71; col. 11, lines 6-12), the length being measured in the feed direction of the strip material behind the first feed device (while incremental shaft encoder 68 is shown ahead of tensioner assembly 72 in Fig. 4, col. 8, lines 31-40 expressly disclose an incremental shaft encoder may be arranged after tensioner assembly 72);

comparing the calculated actual thickness profile with a predetermined nominal thickness profile and calculating a feed length for the blank to be separated from the strip material (col. 6, line 45 through col. 7, line 15 describe how digital system processing computer 71 adjusts the system in real time to maintain tight tolerances.  This adjustment involves comparing the calculated actual thickness with the predetermined target thickness required for the finished part.); and
feeding the strip material to the separating device by the first feed device and the second feed device on the basis of the calculated feed length (col. 6, line 59 through col. 8, line 46, describe how tensioner assemblies 72 and 94 are controlled by digital processing computer 71 to feed the strip material based upon the system’s control program and measurements taken by the system’s sensors).
Regarding Claim 27, JONES anticipates the method of Claim 25 as explained above.  JONES further discloses the method wherein the first length measuring device is referenced at a starting point with the thickness measuring device with respect to the length (col. 6, line 45 through col. 7, line 15 describe digital system processing system 71 uses thickness measuring device 67 and encoder 68 to obtain position and thickness information which correspond to a semi-formed part 70, the beginning and/or end of which is marked by an ink-jet marker 73 as described at col. 7, lines35-39), wherein the length measuring device generates trigger signals and transmits them to the thickness measuring device, with the trigger signals serving as triggers for carrying out thickness measurements by the thickness measuring device (col. 11, lines 6-12 generally describes digital system processing system 71 as adjusting various parameters of the system which would include receiving input signals from encoder 68 and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN 104551538 A by Wu et al. (hereinafter WU) in view of JONES.  Citation to WU will be made to the European Patent Office Espacenet machine translation accompanying this action.
Regarding Claim 16, WU discloses an apparatus for separating flexibly rolled strip material, comprising:

a first feed device (8 in Fig. 2; ¶[0093]) which is arranged in feed direction of the strip material behind the buffer device (8 is behind 9 in the feed direction in Fig. 2);
at least one length measuring device configured to continuously measure a length of the strip material(¶[0093] discloses both pinch rollers 6 and 8 have high-speed pulse encoders incorporated in them to track the strip conveying position of sheared strips);
a thickness measuring device (7 in Fig. 2; ¶[0093]) configured to continuously measure a thickness of the strip material along the length;
a second feed device (6 in Fig. 2; ¶[0093]) arranged behind the first feed device (6 is arranged behind 8 in the feed direction in Fig. 2); and
a separating device (5 in Fig. 2; ¶[0093]) which is arranged in the feed direction of the strip material behind the second feed device (5 is arranged behind 6 in the feed direction in Fig. 2);
wherein the first feed device and the second feed device are configured to move the strip material depending on a thickness measurement and a length measurement from the buffer device to the separating device (¶[0094] discloses computer control system 2 (Fig. 2) reads and calculates feedback signals of each sensor, and controls the motors of the feed devices and hydraulic system of the shear).
WU does not disclose the last two wherein clauses of Claim 16, namely:
wherein the thickness measuring device is arranged in the feed direction of the strip material between the buffer device and the first feed device (thickness gauge 7 is disclosed as being located between feed devices 6 and 8 in Fig. 2); and

JONES disclose the apparatus of Claim 16 as explained above in the 35 U.S.C. §102(a)(1) rejection, and accordingly teaches the last two wherein clauses of Claim 16, namely:
wherein the thickness measuring device (67 in Fig. 4 of JONES) is arranged in the feed direction of the strip material between the buffer device and the first feed device (thickness measuring device 67 is shown arranged between take up loop 54 and tensioner assembly 72 as can be understood by viewing Figs. 3 and 4 in conjunction with Fig. 2); and
wherein the at least one length measuring device (68 in Fig. 4 of JONES) is arranged in the feed direction of the strip material behind the first feed device (while incremental shaft encoder 68 is shown ahead of tensioner assembly 72 in Fig. 4, col. 8, lines 31-40 expressly teach an incremental shaft encoder may be arranged after tensioner assembly 72).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate additional measuring sensors into the apparatus of WU based upon the teaching of JONES at col. 8, lines 25-46, which states in part, “Thus, from the overall description of the method and apparatus of the present invention contained herein, those having ordinary skill in the art will appreciate that the number, type and purpose of the sensors described herein is not exhaustive and that additional like devices could be employed throughout the production line.”  Therefore, a person of ordinary skill would be motivated to add an additional thickness measuring device before the first feed device of WU, and add an additional length measuring device after the first feed device of WU based upon JONES’ teaching which would satisfy the measuring device location claim limitations of Claim 16.
Regarding Claim 17, the prior art reference combination of WU in view of JONES renders the apparatus of Claim 16 unpatentable as explained above.  WU further discloses an apparatus wherein a coiler (12 in Fig. 2; ¶[0093]) for uncoiling the flexibly rolled strip material and a straightening unit (10 in Fig. 2; ¶[0093]) for straightening the flexibly rolled strip material are provided, which are arranged upstream of the buffer device (straightener 10 and uncoiler 12 are shown upstream from buffer pit 9 in Fig. 2), wherein the first feed device and the second feed device for the separating device are controlled independent of a feed of the coiler and the straightening unit (¶[0093] describes uncoiler 12, straightener 10, pinch roller 8, and pinch roller 6 each have high-speed pulse encoders incorporated with their respective functions so that they may be each individually controlled by the computer control system.).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JONES in view of U.S. Patent No. 4,248,072 to Hasegawa et al. (hereinafter HASEGAWA) and further in view of U.S. Patent No. 3,140,545 to Murtland, Jr., hereinafter MURTLAND.
Regarding Claim 18, JONES anticipates the apparatus of Claim 16 as explained in the 35 U.S.C. §102(a)(1) rejection above.  JONES discloses at col. 6, lines 52-55 that reference number 68 in Fig. 4 designates an incremental shaft encoder which is used as a length measuring device.  Fig. 4 shows the shaft of the incremental shaft encoder (see ‘Shaft’ in the Fig. 4 Detail of JONES below) on one side of the metal strip and a support wheel (see ‘Support Wheel’ in the Fig. 4 Detail below) in contact with the opposite side of the metal strip.  Fig. 4 is a schematic, as stated at col. 3, line 60, and does not show a measuring wheel connected to the shaft which contacts the metal strip to rotate the shaft of the incremental shaft encoder.

    PNG
    media_image2.png
    141
    222
    media_image2.png
    Greyscale

HASEGAWA teaches an apparatus for producing plate material (Title) and goes into more detail regarding an incremental shaft encoder used to measure the length of metal strip at col. 5, lines 8-37.  A measuring roller (9 in Figs. 1 and 2) connected to the shaft (12 in Figs 1 and 2) of the encoder (11 in Figs. 1 and 2) is placed in contact with the surface of the metal strip.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a measuring roller in contact with the metal strip as taught by HASEGAWA to rotate the shaft of the incremental shaft encoder disclosed by JONES in order to generate the pulse signals created by the encoder of JONES used for length measurement.
HASEGAWA is silent as to the material used to make the measuring roller.
MURTLAND teaches a deviation thickness gage (Title) which uses precision ground gaging rollers (16 and 18 in Fig. 1; col. 3, lines 40-44) that contact opposite sides of the metal strip to measure deviations in thickness.  A person of ordinary skill in the art would understand the precision ground gaging rollers are ground from hard material such as steel to reduce wear as much as possible so as to maintain accuracy of the gage.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to make the measuring roller taught by HASEGAWA from precision ground steel as taught by MURTLAND in order to provide a hard surface for accurate measurement.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over JONES.
Regarding Claim 26, JONES anticipates the method of Claim 25 as explained in the 35 U.S.C. §102(a)(1) rejection of Claim 25 above.  JONES further discloses

comparing the first length measured values determined by the first length measuring device with the associated second length measured values determined by the second length measuring device (col. 11, lines 13-33 discloses digital signal processing controller 71 compares parameters sensed by the sensors, which include those from the incremental shaft encoders shown throughout the apparatus (the ‘Second Length Measuring Device’ with regard to this specific claim limitation) that measure linear position).
JONES does not expressly disclose the last clause of Claim 26, namely:
switching off the apparatus if a difference between the first length measured values and the second length measured values exceeds a specified difference value.
However, col. 13, lines 27-64 of JONES extolls the virtues of the method and apparatus disclosed, and mentions in lines 39-45 how changes and modifications may be made without stopping the manufacturing process.  Thus it would have been obvious to of ordinary skill in the art at the time of the invention that Jones disclosure teaches using the control system of JONES to avoid stopping manufacture, and that clearly contemplates and includes halting production if warranted based upon parameters stored in look up table of digital signal processing controller 71.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

U.S. Patent No. 5,875,672 to Fourie et al.; and
U.S. Patent No. 3,538,726 to Cook.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30 to 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725